


MANAGEMENT SERVICES AGREEMENT




THIS AGREEMENT dated as of April 1, 2009.




BETWEEN:




RIO PLATA EXPLORATION CORP.,  a body corporate with an office at Suite 1120 –
470 Granville Street, Vancouver, British Columbia, V6C 1V5




(herein called the "Corporation")




OF THE FIRST PART




AND:




0847473 B.C. LTD., dba MICRO CAP,  a body corporate with an office at Suite 1120
– 470 Granville Street, Vancouver, British Columbia, V6C 1V5




(herein called "Micro Cap")




OF THE SECOND PART




WHEREAS the Corporation is a company active in mineral exploration and plans to
conduct an initial public offering an listing on the TSX Venture Exchange; and




WHEREAS Micro Cap has personnel experienced in the management and operation of
public corporations; and




WHEREAS the Corporation is prepared to retain Micro Cap to provide day-to-day
management services and personnel to the Corporation upon the terms and
conditions hereinafter set forth;




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the mutual covenants of the parties hereinafter provided, the parties hereto
agree as follows:




1.

The Corporation does hereby retain Micro Cap and Micro Cap hereby agrees to
accept such retainer subject to, and in accordance with, the provisions of this
Agreement from the date hereof until termination as hereinafter provided.




2.

The Corporation shall pay to Micro Cap a monthly management fee of $3,500.00
plus GST (the “Management Fee”) for:




(a)

the non-exclusive services of the  following personnel (the “Personnel”) each of
whom shall serve as a director and officer of the Corporation, as designated:




(i)

Robert Bell, President and CEO

(ii)

Richard Novis, Corporate Secretary




and,




(b)

the provision of office space and administrative services to the Corporation
(the costs of which are include in the Management Fee).








4.

Micro Cap will provide these services to the Corporation on a fee for service
basis, at no time shall the Personnel be construed as employees of the
Corporation.  




5.

The Management Fee shall be paid by the Corporation to Micro Cap on the first
day of each month of the term of this Agreement.




6.

Micro Cap shall cause each of the Personnel to well and faithfully serve the
Corporation or any subsidiary of the Corporation and to use his best efforts to
promote the interests of the Company during the term of this Agreement.




7.

The term of this Agreement shall be continuous, and may only be terminated as
follows:




(a)

by mutual agreement of the parties; or




(b)

by either party, upon the provision of  six-months advance written notice of one
party to the other.




8.

The Corporation agrees to reimburse Micro Cap for all reasonable postage,
courier, telecommunications, travel, parking and other out-of-pocket expenses
and disbursement incurred by Micro Cap in the performance of its duties and
responsibilities herein.  Reimbursement of such expenses shall be made by the
Corporation on a monthly basis and shall be subject to the presentation by Micro
Cap of reasonable expense account records including supporting invoices and
other records of expenditure.




9.

Micro Cap covenants and agrees that it and the Personnel will not at any time
use or disclose to any person, firm or company any confidential information
directly relating to the Corporation which may have been acquired by it or the
Personnel in the course of or incidental to Micro Cap's retainer by the
Corporation.




10.

The parties to this Agreement recognize that a breach by Micro Cap of any of the
covenants herein contained would result in damages to the Corporation and that
the Corporation could not adequately be compensated for such damages by monetary
award.  Accordingly, Micro Cap agrees that in the event of any such breach, in
addition to all other remedies available to the Corporation at law or in equity,
the Corporation will be entitled as a matter of right to apply to a court of
competent equitable jurisdiction for such relief by way of restraining order,
injunction, decree or otherwise, as may be appropriate to ensure compliance with
the provision of this Agreement.




11.

Micro Cap expressly agrees that this Agreement shall be terminable by the
Corporation, without notice or compensation, in the event of the existence of
Just Cause for the termination.  For the purposes hereof, "Just Cause" means any
act or cause of conduct which at law constitutes just cause and shall expressly
be deemed to include:




(a)

the breach by Micro Cap of any of the terms of its duties and obligations
herein; and




(b)

the continued failing by Micro Cap to substantially perform its duties according
to the terms of this Agreement after the Corporation has given Micro Cap
reasonable notice of such failure and a reasonable opportunity to correct it.




12.

This Agreement may not be assigned by either party.










13.

Any notice under this Agreement shall be given in writing and delivered to the
party to receive such notice at the address of the party indicated on the face
page hereof, or at such other address as any party may hereafter designated by
notice in writing.  Such notice shall be effective forthwith from the date of
delivery.




14.

This Agreement represents the entire agreement between the parties and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties and may not be amended or otherwise modified except by
an instrument in writing signed by both parties.




15.

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia.




16.

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.




17.

Each of the parties hereto shall execute and deliver all such further assurances
as are reasonably required in order to carry out the true intent and meaning of
these presents.




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the year and date first above written







RIO PLATA EXPLORATION CORP.

 

0847473 B.C. LTD.

 

 

 

 

 

 

Per:

/s/ Richard Novis

 

Per:

/s/ Robert Bell

 

Richard Novis, Director

 

 

Robert Bell, President





















